                          Case 1:96-cv-06161-GBD-JCF Document 280 Filed 10/26/18 Page 1 of 1

PAUL. W E I S S , RIFK1ND, W H A R T O N & G A R R I S O N LLP                                                        MATTHEW VV. ABBOTT
                                                                                                                      EDWARD T, AC HERMAN
                                                                                                                                                         JONATHAN S KANTFR
                                                                                                                                                         SRAD S, KARP
                                                                                                                      JACOS A ADLEFiSTEIM                PATRICK N KARSNITZ
                                                                                                                      A L L A N J . ARFFA                J O H N C. KENNEDY
1285 AVENUE OF THE AMERICAS                                       UNIT 5 2 0 i , FORTUNE FINANCIAL CENTER             ROBERT A. ATKINS                   S R i A N KIM
                                                                                                                                                         KYLE J . KIMPLER
                                                                                                                      DAVID J , B A L L
NEW YORK. NEW YORK I O O I 9 - 5 0 6 4                                            5 DONGSANKUAN I K O N G L U         SCOTT A, BARSHAY                   DAVID M. K L E I N
                                                               CHAOYANG DISTRICT BEIJING iOOOEO, CHINA                PAUL M. BASTA                      A L A N W. KORNBERG
                                                                                                                      J O H N F. B A U G H M A N         DANIEL J KRAMER
T E L E P H O N E (2 ! 2 l 3 7 3 - 3 0 0 0                                   TELEPHONE (86-(0) 5929-5300                                                 DAVID K L A K H D H i R
                                                                                                                      J , STEVEN SAUGHMAN
                                                                                                                      LYH'S B BAYARD                     STEPHEN P. L A M B
                                                                                                                      CRAiG A B E N S O N                J O H N E. LANGE
LLOYD K. GARRISON ( 1 9 4 6 - f 9S I i                                                                                                                   GREGORY F LAUFER
                                                                  HONG KONG CLUB EU1LDSN0, I 2TH FLOOR                MITCHELL L, BERS                   SRiAN C. LAVIN
RANDOLPH E. PAUL. i 1 9 4 6 - I 9 5 S .                                                                               MARK S BERGMAN
                                                                             3A CHATER ROAD. CENTRAL.                                                    XIAOYU GREG LIU
SIMON H, HjFKTNO  i:1930-J99Sl                                                                                        DAVID M. BERNICK                   JEFFREY D. MARELL
                                                                                              HONG KONG               JOSEPH J . B I A L                 MARCOv WASOn;
LOUIS S. WEISS    i 1927-1950)                                                                                        BRUCE B m E N B O i M              EDWIN S. MAYNARD
J O H N F WHARTON  il927-)S77i
                                                                               TELEPHONE iBSZt 2B46-030O              H CMRiSTOPHER BOEHNING             DAVID VV. MAYO
                                                                                                                      ANGELO BONVtNO                     Fl IZABFTH R MCCOLM
                                                                                                                      DAVID W BROWN                      ALVARO MEMBRILLERA
                                                                                             Ai.OFR CAST! F           S U S A N N A M. BUERGEL           MARK F MENDELSOHN
                                                                                                                      PATRICK S C A M P B E L L '        CLAUD1NE MEREDI^H-GOUJON
                                                                                          tO NOBLE STREET             JESSICA S CAREY                    W I L L I A M B MICHAEL
                                                                      LONDON EC2V 7 J U , U N I T E D KINGDOM         JEANETTE K. C H A N                J U D ' F NG SHOFi-Fi.l '
                                                                                                                      GEOFFREY R. CHFFiGA                CATHERINE NYARADY
                                                                             TELEPHONE (44 20l 7367 ) SOO             ELLEN N CHiNG                      JANE S O ' B n i C N
                                                                                                                      W I L L I A M A, C L A R E M A N   ALEX YOUNG K OH
                                                                                                                      LEWIS R CLAYTON                    SRAD R. OKUN
                                                                                                                      YAHONNES CLEARY                    KELLEY D. PARKER
                                                                                 FUKOKU SEIME! B U I L C I N C        JAY COHEN                          LII'IDiiA'/ B PARKS
     (212)373-2999                                                           ^-Z UCHISAIVVAILHO J - C H U H E         K t L L E r A. LORNJ&H
                                                                                                                      CHRISTOPHER J C U M M i N G S
                                                                                                                                                         VALERIE E RADWANER
                                                                                                                                                         C A R L L. REISNER
                                                                      C:HIYODA-KU : TOKYO f OO-OO ) ! . JAPAN         THOMAS V. DE LA BASTIDE i l l      LORIN L, RESSNER
 .'P.ITERS DIRECT F A C S I H i L E                                           TELEPHONE (3 I-Si 3597-3101             ARIEL J. D E C X E L B A U M       VVAUTER G RlCCIARDi
                                                                                                                                                         WALTER RlEMAN
                                                                                                                                                         RICHARD A. ROSEN
                                                                                                                                                         ANDREW N. ROSENBERG
     (646)219-3516                                                             TORONTO-DOMINION CENTRE                GREGORY A, EZRING
                                                                                                                      LESLIE GORDON FAGEN
                                                                                                                      ROSS A FIFi.DSTON
                                                                                                                                                         JACQUELINE P RUBIN
                                                                                                                                                         CHARLES F "RICK" R U L E -
                                                                         77 KING STREET WEST, SUITE 3 I OO                                               RAPHAEL M. ftUSSO
                                                                                                                      BRAD J F I N K E L S T E i N       ELIZABETH M. SACKSTEDER
 .'RITES S DISECT E-MAIL ADDRESS                                                             PO, BOX 226              BRIAN P Fif-ZNEGAN                 JEFFREY D. SAFERSTEIN
                                                                                TORONTO, ONTARIO M5K I J 3            ROBERTO FINZI                      JEFFREY B. SAMUELS
                                                                                                                      PETER E FiSCH                      DALE M. SARRO
     dstone@pauiweiss.com                                                       TELEPHONE (416] SO4-0S20              ROBERT C Fl.FDFR
                                                                                                                      MARTIN F L U M E N 3 A 0 M
                                                                                                                                                         TERRY E SCHIMEK
                                                                                                                                                          KENNETH M, SCHNEIDER
                                                                                                                      -NCTCJVV J , FOLEY                  ROBERT B . S C H U M E R
                                                                                                                      ANDREW J F O R M A N "             J O H N M SCOTT
                                                                                          200 1 K STREET. NW          HARRIS B FRE1DUS                   DAVID R, SICULAR
                                                                             WASHINGTON, DC 2 0 0 0 6 - 1 0 4 7       M A N U E L S, FREY                MOSES SILVERMAN
                                                                                                                      ANDREW L. GASNES                   AUDRA J. SOLOWAY
                                                                               TELEPHONE (£02i 2 2 3 - 7 3 0 0        K E N N E T H A. OALLO             SCOTT M. SONTAQ
                                                                                                                      MICHAEL £ GERTZMAN                 TARUN M, STEWART
                                                                                                                      ADAM M. GIVERT2                     ERIC A L A N STONE
                                                                                                                      SALVATORE GCGLICRMELLA             A i D A N SYNNOTT
                                                                        500 DELAWARE AVENUE, SUITE 200                NEIL G O L D M A N                  RICHARD C. TARLOWE
                                                                                         POST OFFiCE BOX 3 2          ROBERTO J . G O N Z A L E Z "       MONICA K " H C R M C N D
                                                                                                                      CATHERINE L GOODALL                 DANIEL J. TOAL
                                                                               WILMINGTON, 0 5 19899-0032             ERIC GOODISON                      LIZA M. VELAZQUEZ
                                                                                TELEPHONE i 3 0 2 i a 5 S - 4 4 ! 0   CHARLES H GOOSE. JR                RAMYJ WAHBEH
                                                                                                                      A N D R E W G. GORDON               LAYs'RENCE G. WEE
                                                                                                                      BRIAN S. GRIEVE                    THEODORE V. WELLS JR.
                                                                                                                      UDI GROFMAN                        STEVEN J W I L L I A M S
                                                                                                                      N I C H O L A S GROOMBR1DGE         LAWRENCE I. WITDORCHIC
                            October 26, 2018                                                                          BRUCE A. G U T E N P L A N
                                                                                                                      A L A N S. H A L P E R I N
                                                                                                                      J U S T I N G. M A M I L L
                                                                                                                                                         MARK E. W L A Z L O
                                                                                                                                                         J U L I A MASON WOOD
                                                                                                                                                         JENNIFER H WU
                                                                                                                      CLAUCiA H A M M E R M A N           BETTY YAP*
                                                                                                                      BRIAN S. H E R M A N N             JORDAN E YARETT
                                                                                                                      MICHE1..E H1RSHMAN                  KAYE N YOSHINO
                                                                                                                      D A V I D S . HUNTINGTON           TON& YU
                                                                                                                      AWRAN : iUSSCIN
                                                                                                                      LORETTA A. IPPOL1TO
                                                                                                                      JAREN J A N G H O R B A N i
                                                                                                                      BRIAN H. J.ANSON                   TRACEY A ZACCONE
                                                                                                                      JEH C JOHNSON                      TAURIE M. ZEITZER
                                                                                                                      MEREDITH J . KANE                  T ROBERT ZOCHOWSKi. JR
                            By FCF

                            Hon. George B. Daniels
                            United States District Court
                            500 Pearl Street
                            New York, NY 10007

                                                        Handberry v. Thompson, 96 Civ. 6161 (GBD-JCF)

                            Dear Judge Daniels:

                                     I write in connection with Plaintiffs' Memorandum of Law in Opposition to City
                            Defendants' Motion to Partially Terminate Prospective Relief, filed earlier today. By this
                            letter. Plaintiffs respectfully request oral argument on this Motion.

                                                                                   Respectfully,




                            cc:              Janice Birnbaum (via email)
